DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 11, 15, 18-20 are objected to because of the following informalities:  
(1) Regarding claim 3:
Line 2 recites “and the each of the P BST”; there is a lack of antecedent basis, the examiner suggests changing to “and each of the P BST”.
(2) Regarding claim 11:
Line 2 recites “and the each of the P”; there is a lack of antecedent basis, the examiner suggests changing to “and each of the P”.
(3) Regarding claim 15:
Lines 1-2 recite “a user equipment”; the examiner suggests changing to “the user equipment”.
(4) Regarding claim 18:
Lines 2-3 recite “and the each of the P BST values”; there is a lack of antecedent basis, the examiner suggests changing to “and each of the P BST values”.
Line 3 recites “greater than the single minimum BST value.”; the examiner suggests replace the full stop by a comma.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-2, 4-10, 12-14, 16-17 are allowed.
Claims 3, 11, 15, and 18-20 are objected to for minor informality, but would be allowable if rewritten to overcome the objections.
The present invention describes a user equipment (UE) comprising a transceiver configured to receive configuration information including P > 1 beam switching time (BST) values and a set of TCI states; and receive, based on the configuration information, a transmission configuration indicator (TCI) state update; and a processor operably coupled to the transceiver, the processor configured to: determine a beam based on the TCI state update; and apply the beam for a downlink (DL) reception or an uplink (UL) transmission, at least after a duration of time from receiving the TCI state update, wherein the duration of time is determined based on the P BST values; wherein: a TCI state refers to at least one source reference signal (RS) with a corresponding quasi co-location (QCL) type, and the QCL type is a type of a QCL property associated with the at least one source RS. and the beam refers to the QCL type being set to a spatial property used to receive or transmit the at least one source RS included in the TCI state update.  The closest prior art, NPL (KR20190098695 (A)) in view of NPL2 (3GPP TSG RAN WG1 (R1-2002025) by Intel Corporation) used in written opinion of PCT/KR2021/004647 together discloses a similar user equipment with NPL discloses RRC message including transmission configuration information (TCT) state including information indicating a starting beam index and an ending beam index and reference signal related information, and NPL2 discloses Rel-16 enhancement with beam switching timing of {224, 336} is supported based on UE capability and without explicit RRC configuration from gNB.  NPL (KR20190098695 (A)) in view of NPL2 (3GPP TSG RAN WG1 (R1-2002025) by Intel Corporation) fail to disclose receive configuration information including P > 1 beam switching time (BST) values and a set of TCI states.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to claims 3, 11, 15, and 18-20.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Honglei (US 2019/0215701 A1) discloses a mobile communication system, user equipment, base station, base band circuitry, methods, machine readable media and computer programs to communicate in a mobile communication system.
Kim (US 2019/0253220 A1) discloses a method and apparatus for downlink communication in communication system.
NPL (EP3930274 A1, published on 2/22/2019) discloses a user terminal and wireless communication method.
Zhou et al. (US 2021/0320699 A1) discloses a default channel state information (CSI)-reference signal (RS) beam.
Khoshnevisan et al. (US 2021/0258964 A1) discloses a QCL assumption for a CSI-RS configured with multi-TRP.
NPL (WO/2020/064878 A1, published on 4/2/2020) discloses a beamforming assistance method. 
Bai et al. (US 2019/0335441 A1) discloses a spatial diversity for data transmission using multiple beams.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/13/2022